                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

United States of America,                    Crim. No. 4:06-cr-01322-TLW-4

       v.
                                                            Order
Sterling Vernard Green



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant was convicted at trial of two counts: Conspiracy to Possess With

Intent to Distribute and to Distribute 50 Grams or More of Cocaine Base, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), and 846 (Count 1); and Possession With

Intent to Distribute 5 Grams or More of Cocaine Base, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B)(iii) (Count 2).   After taking into account the § 851

Information that the Government previously filed, his statutory sentencing ranges

were 20 years-to-Life, followed by at least 10 years of supervised release (Count 1);

and 5-to-40 years, followed by at least 4 years of supervised release (Count 2). PSR

¶¶ 83, 88.

      At sentencing, Defendant was held accountable for 425.5 grams of crack

cocaine. PSR ¶ 36. His Guidelines range—after taking into account the mandatory

minimum on Count 1—was 240–293 months (36/III), followed by 10 years of

                                         1
supervised release.    PSR ¶¶ 84, 91.      The Court imposed a 252-month term of

imprisonment, followed by a 10-year term of supervised release.1 ECF No. 184. The

Court later reduced his sentence to 240 months imprisonment pursuant to a

Guidelines amendment. ECF No. 225.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” The

Court imposed a sentence for Defendant’s conviction on Count 1, which charged him

with violating 21 U.S.C. § 841(b)(1)(A)(iii); and Count 2, which charged him with

violating 21 U.S.C. § 841(b)(1)(B)(iii).    Section 2(a) of the Fair Sentencing Act

modified the statutory penalties set forth in 21 U.S.C. §§ 841(b)(1)(A)(iii) and (B)(iii)

by increasing the threshold amounts of crack from 50 grams to 280 grams and 5

grams to 28 grams, respectively.

      The Government takes the position that Defendant is not eligible to relief

under the First Step Act because the crack weight for which he was held accountable

at sentencing—425.5 grams—exceeds the current § 841(b)(1)(A)(iii) threshold of 280



1Specifically, the Court sentenced him to concurrent custody terms of 252 months on
each count (with both running consecutively to the sentence he was serving in state
court), followed by concurrent supervised release terms of 10 years on Count 1 and 5
years on Count 2. ECF No. 184 at 2–3.


                                           2
grams. The Government asserts that if the Fair Sentencing Act had been in effect

when he was originally charged, the Government would have charged the current

§ 841(b)(1)(A)(iii) threshold amount. See ECF No. 491 at 4–5. The Fourth Circuit

has recently considered the question of when a defendant is eligible for relief under

the First Step Act, ultimately holding that “any inmate serving a sentence for pre-

August 3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (B)(iii)—both of which

were modified by Section 2 of the Fair Sentencing Act—is serving ‘a sentence for a

covered offense’ and may seek a sentence reduction under the First Step Act.” United

States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019) (citations omitted). Because

Defendant is serving a sentence for pre-August 3, 2010 violations of § 841(b)(1)(A)(iii)

and (B)(iii), he is eligible for a sentence reduction under § 404(b) of the First Step Act.

      In Defendant’s motion, he requests a full resentencing hearing and implies

that if he were granted one, he would seek to challenge the validity of the § 851

enhancement. See ECF No. 492 at 3–4. The Government argues that he is not

entitled to a full resentencing. See ECF No. 491 at 6–8.

      Judge Currie has recently considered this question and concluded that a First

Step Act defendant is not entitled to a full resentencing. United States v. Shelton,

No. 3:07-329 (CMC), 2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The Court

notes Judge Currie’s thorough, well-reasoned opinion and adopts her analysis of the

applicable law in this case. Thus, the Court concludes that although Defendant is

eligible for a sentence reduction, he is not entitled to a full resentencing. See also

Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his relief, if any, will



                                            3
be in the form of a limited sentence modification rather than a plenary

resentencing.”).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” The Government argues that even if the Court concludes that he is

eligible for relief, the Court should exercise its discretion to not reduce his sentence

because the Government would have charged him with the current threshold amount

if the Fair Sentencing Act had been in place when he committed the offense of

conviction. See ECF No. 491 at 6. Notably, Wirsing did not address whether that

particular defendant’s sentence should have been reduced, only that he was eligible

for consideration. See Wirsing, 943 F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,

the Court concludes that a sentence reduction is not appropriate in this case. There

are several reasons why the Court has reached this conclusion, including (1) he was

held accountable at sentencing for a crack weight (425.5 grams) that would have

supported a charge to the current threshold amount (280 grams); (2) he has prior

drug distribution convictions; (3) he has prior convictions for ABHAN and attempted

robbery, which resulted from him pistol-whipping the female victim; and (4) he falsely



                                           4
testified at trial that he was not a drug dealer. For these reasons, the Court declines

to reduce his sentence, and his motion, ECF No. 471, is therefore DENIED.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

December 11, 2019
Columbia, South Carolina




                                          5
